DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The specification have been amended to overcome the drawing objections set forth prior. These amendments are accepted.
Claim Objections
Claims 26 and 32 are objected to because of the following informalities:  
In line 1 of claim 26, it is stated that the bone nail has “2, 3, 4, 5, 6, or 8 openings”, however, independent claim 21 discloses the nail having “2, 3, 4, 5, 6, 7, or 8 openings”. This is assumed to be a typographical error. For the purposes of examination, the office will interpret claim 26 to have the same number of possible openings as is disclosed in claim 21.
In lines 15-16 of claim 32, “wherein one or more bone screws the bone nail…” Is recited. This is assumed to be a typographical error. In light of the amendments to the claim set, the office will interpret this to read “wherein one or more bone screws engages the bone nail…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
The claims have been amended to overcome the USC 101 rejections set forth prior. These amendments are accepted.
Claim Rejections - 35 USC § 112
The claims have been amended to overcome the USC 112(d) rejections set forth prior. These amendments are accepted.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, lines 4-5, “or substantially the entire length of the at least one screws is threaded” is recited. This statement is inconsistent with the requirement set for in lines 6-8 of independent claim 11, wherein applicant recited “wherein for each of the one or more screws, at least a portion of an end proximate to a head of the locking screw is not threaded and at least a portion of a distal end is threaded for engagement with the bone nail”. For the purposes of examination, the office will omit the alternative threading configuration disclosed in ll. 4-5 of claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, 7, 11-15, 17, 21-28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Marreo (WO 2015017074 A1) in view of Appenzeller et al. (US 20140066932 A1) (hereon referred to as Appenzeller).
Marreo teaches a tibio-talar device for providing stabilizing support between a tibia and a talus comprising: 
A bone nail (101) adapted to traverse the tibia and the talus, wherein the bone nail is curved such that it is configured to traverse the tibia and to enter the talus at an angle (see Para. [0018]), wherein the bone nail is angled from lateral to medial, and wherein the bone nail is configured to provide for intra medullary fusion of the ankle without obstructing the subtalar joint (see abstract of disclosure); and 
	One or more screws (109);
Wherein the bone nail has 2, 3, 4, 5, 6, 7, or 8 openings (see 5 openings in Fig. 2) that each are capable of engaging one of the one or more screws and wherein each of the one or more screws is adapted to engage one of the openings in the bone nail, wherein the openings are positioned along the length of the bone nail, and wherein the one or more screws (109) are configured to engage the bone nail (see Fig. 1) to lock its rotation in relation to the tibia and talus and are optionally configured to compress two or more bones selected from tibia to talus, fibula to tibia, or fibula to talus (see Fig. 2) (claim 1),
wherein the bone nail is contoured to lock proximally in the tibia from lateral to medial (see Para. [0018] and positioning shown in Fig. 2) (claim 3),
further comprising one or more openings to receive one or more screws that pass from the tibia or the fibula through the bone nail to the talus (see fig. 3 and see Para. [0017]), or wherein at least one of the openings is threaded to engage the at least one of the one or more screws to compress the fibula claim 4),
 wherein for at least one of the screws, at least a portion of an end proximate to a head of the at least one of the screws is not threaded and at least a portion of a distal end of the at least one of the screws is threaded for engagement with the bone nail (109) (see labelled Fig. 2 below), or substantially the entire length of the at least one of the screws is threaded, at least one of the screws is adapted to engage bone tissue with a threaded portion to enhance compression and stability of fusion; at least one of the screws is adapted to lock into the bone nail (see Fig. 3 and Para. [0017]) (claim 7),

    PNG
    media_image1.png
    420
    428
    media_image1.png
    Greyscale

Marreo also teaches an ankle arthrodesis nail kit comprising: 
A bone nail (101) adapted to traverse the tibia and the talus, wherein the bone nail is curved such that it is configured to traverse the tibia and to enter the talus at an angle (see Para. [0018]), wherein the bone nail is angled from lateral to medial, and wherein the bone nail is configured to provide for intra medullary fusion of the ankle without obstructing the subtalar joint (see abstract of disclosure); and 

Wherein the bone nail has 2, 3, 4, 5, 6, 7, or 8 openings (see 5 openings in Fig. 2) that each are capable of engaging one of the one or more locking screws and wherein each of the one or more locking screws is adapted to engage one of the openings in the bone nail, wherein the openings are positioned along the length of the bone nail, and wherein the one or more locking screws (109) are configured to engage the bone nail (see Fig. 1) to lock its rotation in relation to the tibia and talus (see Para. [0005]) and are optionally configured to compress two or more bones selected from tibia to talus, fibula to tibia, or fibula to talus (see Fig. 2) (claim 11),
wherein the bone nail is contoured to lock proximally in the tibia from lateral to medial (see Para. [0018]) (claim 13),
further comprising one or more openings to receive the one or more locking screws (109) that pass from the tibia or the fibula through the bone nail to the talus (see Fig. 3), or wherein at least one of the openings is threaded to engage the at least one of the one or more locking screws to compress the fibula to both the tibia and talus to enhance fusion, or the openings have a longitudinal axis from lateral to medial, and are horizontal (note that the first requirement is being examined) (claim 14),
wherein for at least one of the locking screws, at least a portion of an end proximate to a head of the at least one of the locking screws is not threaded and at least a portion of a distal end of the at least one of the locking screws is threaded for engagement with the bone nail (101) (see labelled Fig. 2 below), 
at least one of the locking screws is adapted to engage bone tissue with a threaded portion to enhance compression and stability of fusion (see engagement of locking screws 109 in bone in Fig. 2); 
claim 17).
Marreo also teaches a method for conducting an ankle arthrodesis system for providing stabilizing support between a tibia and a talus, the method comprising: 
identifying a patient in need of an ankle arthrodesis (see para. [0002], which states that the nail is used to repair or treat an ankle joint injury or a degenerative joint disease of the ankle); 
inserting a bone nail (101) adapted to traverse the tibia and the talus, wherein the bone nail is curved such that it is configured to traverse the tibia (103) and to enter the talus (105) at an angle (see Para. [0018]), wherein the bone nail is angled from lateral to medial, wherein the bone nail is configured to provide for intra medullary fusion of the ankle without obstructing the subtalar joint (see abstract of disclosure), wherein the bone nail has 2, 3, 4, 5, 6, 7, or 8 openings (see 5 openings in Fig. 2) that each are capable of engaging one of one or more screws and wherein each of the one or more screws is adapted to lock into one of the openings in the bone nail, wherein the openings are positioned along the length of the bone nail, and wherein the one or more screws (109, 110, and/or 111) are configured to engage the bone nail to lock its rotation in relation to the tibia and talus and optionally configured to compress of two or more bones selected from tibia to talus, fibula to tibia, or fibula to talus (see Para. [0017]); 
anchoring the bone nail without obstructing the subtalar joint (see Para. [0018]); and 
inserting one or more screws (109, 110, and/or 111) through one or more of the openings, wherein for each of the one or more screws, at least a portion of an end proximate to a head of the screw is not threaded and at least a portion of a distal end is threaded for engagement with the bone nail (see Para. [0019] and labelled Fig. 2 below) (claim 21);
claim 22),
wherein the bone nail is contoured to lock proximally in the tibia from lateral to medial (see Para. [0018]) (claim 23),
wherein the bone nail comprises one or more openings to receive screws that pass from the tibia or the fibula through the bone nail to the talus (see opening for screw 111 in Fig. 3, also see Para [0017]) (claim 24),
wherein the bone nail has 2, 3, 4, 5, 6, 7, or 8 openings that each are capable of supporting a screw, wherein the openings are positioned along the length of the bone nail, and wherein optionally one of the openings permits affixing the bone screw to the talus (see 5 openings in Fig. 2) (claim 26),  
wherein at least one of the openings is threaded to engage the one or more screws to compress the fibula to both the tibia and talus to enhance fusion, or wherein at least one of the openings is threaded to engage the at least one of the one or more screws to compress the fibula to both the tibia and talus to enhance fusion, or the openings have a longitudinal axis from lateral to medial, and are horizontal (see openings configured to engage screws 109 and 110 in Fig. 3, which are positioned horizontally relative to the ankle) (claim 27),
wherein for at least one of the screws, at least a portion of an end proximate to a head of the at least one of the screws is not threaded and at least a portion of a distal end of the at least one of the screws is threaded for engagement with the bone nail (111) (see labelled Fig. 2 below), or substantially the entire length of the at least one of the screws is threaded, at least one of the screws is adapted to engage bone tissue with a threaded portion to enhance compression and stability of fusion; at least one of the screws is adapted to lock into the bone nail (see Fig. 3 and Para. [0017]) (claim 28).

a bone nail (101) adapted to traverse the tibia and the talus, wherein the bone nail is curved such that it is configured to traverse the tibia and to enter the talus at an angle (see Para. [0018]), wherein the bone nail is angled from lateral to medial and anterior to posterior, wherein the bone nail is configured to provide for intra medullary fusion of the ankle without obstructing the subtalar joint (see abstract of the disclosure); 
and one or more screws (109), wherein for each of the one or more locking screws, at least a portion of an end proximate to a head of the screw is not threaded and at least a portion of a distal end is threaded for engagement with the bone nail (see labelled Fig. 2 below), and wherein each of the one or more locking screws is adapted to lock into one of the openings in the bone nail (see Fig. 3 and Para. [0017]).
wherein the bone nail has 2, 3, 4, 5, 6, 7, or 8 openings (see 5 openings in Fig. 2) that each are capable of engaging one of the one or more locking screws using a surface or a locking mechanism, wherein the openings are positioned along the length of the bone nail, and wherein the one or more locking screws (109) engages the bone nail to lock its rotation in relation to the tibia and talus and are optionally configured to compress of two or more bones selected from tibia to talus, fibula to tibia, or fibula to talus (claim 32); 
however, Marreo fails to teach the bone nail having an upper portion, a middle portion, and a lower portion, and the upper portion is curved, the middle portion is curved, and the lower portion is straight (claims 1, 11, 21, and 32).
Appenzeller teaches a bone nail which transverses from lateral to medial within a bone, wherein the nail comprises a lower straight portion (17), a middle curved portion (portion of 52 adjacent head 17), and an upper curved portion (portion of 52 adjacent distalmost free end 50b) (see Fig. 1B). Note 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of Marreo to be straight as taught by Appenzeller (claims 11, 21, and 32), as this would allow for the bone screw to extend dynamically into the tibia through the insertion axis, while still maintaining engagement with the lateral talus.
Response to Arguments
Applicant’s arguments with respect to the claims and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773